Exhibit 10.1






CHICO’S FAS, INC.
AMENDED AND RESTATED 2012 OMNIBUS STOCK AND INCENTIVE PLAN
PERFORMANCE AWARD AGREEMENT
FOR PERFORMANCE SHARE UNITS
EMPLOYEE
This Performance Award Agreement (this “Performance Award Agreement”) is
effective as of the Grant/Award Date indicated on the Appendix hereto (the
“Grant Date”), and is entered into between Chico’s FAS, Inc., a Florida
corporation (the “Company”), and the Participant named in the Appendix hereto
(the “Employee”). Capitalized terms not otherwise defined herein shall have the
same meanings as in the Company’s Amended and Restated 2012 Omnibus Stock and
Incentive Plan, as amended from time to time (the “Plan”), the terms of which
are hereby incorporated by reference and made a part of this Performance Award
Agreement. All references to specified paragraphs pertain to paragraphs of this
Performance Award Agreement unless otherwise specifically provided. The Human
Resources, Compensation and Benefits Committee of the Board of Directors of the
Company (the “Committee”) approved this Performance Award grant, in the form of
performance share units (“Performance Share Units” or “PSUs”), pursuant to the
Plan, provided that the Employee continues to be employed as an employee of the
Company on the Grant Date.
In consideration of the mutual promises set forth below, the parties hereto
agree as follows:
1.Grant of PSUs. The Company hereby grants to the Employee the right to receive
the target number of PSUs indicated on the Appendix hereto (the “Target”) at the
end of the defined Restriction Period set forth in Paragraph 5, with the
earn-out opportunity to receive PSUs equal to <<%>> - <<%>> of the Target,
subject to the achievement of the Performance Goals set forth in Paragraph 2.
After the achievement and certification of the Performance Goals as provided in
Paragraph 2.b, each earned PSU shall entitle the Employee to receive one share
of Common Stock of the Company, payable on the Payment Date (as defined below),
provided the applicable requirements of Paragraphs 5, 6 and 7 are met. The PSUs
are granted pursuant to the Plan and are subject to the provisions of the Plan,
as well as the provisions of this Performance Award Agreement. The Employee
agrees to be bound by all of the terms, provisions, conditions and limitations
of the Plan and this Performance Award Agreement. To the extent the terms of the
Plan and this Performance Award Agreement are in conflict, the terms of the Plan
shall govern.
2.    Performance Goals. The Employee’s right to receive the PSUs is subject to
the following conditions (and the PSUs shall not be considered earned until all
of the below conditions are met):
a.    The Employee continues to be employed through the Vesting Date set forth
in Paragraph 5, subject to the provisions in Paragraphs 6.b and 7, and
b.    The performance goals established by the Committee (the “Performance
Goals”) are achieved as provided in this Paragraph 2.b. Such Performance Goals
have been established by the


Page | 1

--------------------------------------------------------------------------------





Committee and are based upon the Company’s average RONA (as defined below) for
the three fiscal years during the Performance Period and have been set at
threshold, target and maximum levels, as described on Exhibit 1 hereto. The
“Performance Period” begins <<date>> and ends on <<date>>. If the actual average
performance level is below the established threshold, no PSUs shall be payable
under this Performance Award Agreement. If the actual average performance level
is above the established maximum, no PSUs shall be payable above such maximum.
The Committee shall determine and certify the level of performance following the
end of the Performance Period. Except as provided otherwise in Paragraph 7.c
(with regard to a Change in Control during the Performance Period), any PSUs
that are not, based on the Committee’s determination, earned by performance
during the Performance Period shall be cancelled and forfeited.
c.    “RONA” for each fiscal year in the Performance Period shall be computed as
the Company’s (a) net income divided by (b) the “five-point average” (based on
balances at the beginning of the first quarter plus the final balances for each
quarter of the fiscal year) of net working capital less cash and marketable
securities plus fixed assets (with all of the foregoing terms as determined per
the Company’s financial statements for the applicable period) but shall exclude:
(i)
the impact of (a) restructurings, discontinued operations, extraordinary items,
and other unusual or non-recurring items, (b) the impact of changes to comply
with the new lease accounting standard, (c) the impact of material litigation or
insurance settlements, and (d) the cumulative effects of tax or accounting
changes in accordance with U.S. generally accepted accounting principles.

3.     No Transfer of PSUs. During the Restriction Period, the Employee shall
have no rights to or with respect to such PSUs except as specifically set forth
in this Performance Award Agreement, and, during the Restriction Period, such
nonvested PSUs shall not be sold, assigned, transferred, pledged, hypothecated
or otherwise disposed of, other than by will, the laws of descent and
distribution or by qualified domestic relations order or pursuant to a
beneficiary designation made under the Plan. No right or benefit hereunder shall
in any manner be liable for or subject to any debts, contracts, liabilities, or
torts of the Employee.
4.    Risk of Forfeiture. Subject to Paragraphs 6 and 7, upon termination of
employment (as defined in Paragraph 8) prior to the end of the Restriction
Period, the Employee shall forfeit the right to receive the PSUs that would
otherwise have vested at the end of the Restriction Period.
5.    Vesting Date. Subject to the forfeiture and accelerated vesting provisions
in Paragraphs 6 and 7, if the employment requirements are met and to the extent
the Performance Goals set forth in Paragraph 2 are achieved, the restrictions
applicable to the PSUs will lapse on the third anniversary of the Grant Date
(the “Vesting Date”), as shown in the Vesting Schedule indicated on the Appendix
hereto. The period from the Grant Date to the Vesting Date is the Restriction
Period. On the Vesting Date, to the extent not previously forfeited, the earned
PSUs shall be paid on the date set forth in Paragraph 9.a (the “Payment Date”)
in the form of unrestricted shares of Common Stock as provided in Paragraph 9,
subject to the provisions in Paragraph 12.


Page | 2

--------------------------------------------------------------------------------





6.    Termination of Service. The Employee’s voluntary or involuntary
termination of employment (as defined in Paragraph 8) shall affect the
Employee’s rights under this Performance Award Agreement as follows:
a.    Voluntary Termination or Termination for Cause. If, other than as
specified below, the Employee voluntarily terminates employment with the Company
or the Employee’s employment is terminated by the Company for Cause prior to the
Vesting Date, then the Employee shall forfeit the right to receive all nonvested
PSUs. For purposes of this Performance Award Agreement, “Cause” shall mean:
(i)
if the Employee has an Employment Agreement (as defined in Paragraph 24.b) in
effect on the Grant Date that defines Cause, Cause as defined in the Employment
Agreement; or

(ii)
if the Employee does not have an Employment Agreement or such Employment
Agreement does not define Cause, the Employee’s engaging in any of the following
conduct:

a.
Conduct resulting in a conviction of, or entering a plea of no contest to, any
felony;

b.
Conduct resulting in a conviction of, or entering a plea of no contest to, any
crime related to employment, but specifically excluding traffic offenses;

c.
Continued neglect, gross negligence, or willful misconduct by the Employee in
the performance of the Employee’s duties, which has a material adverse effect on
the Company or its subsidiaries;

d.
Willful failure to take actions permitted by law and necessary to implement the
policies of the Company or its subsidiaries as such policies have been
communicated to the Employee;

e.
Material breach of the terms of this Performance Award Agreement; or

f.
Drug or alcohol abuse to the extent that such abuse has an obvious and material
adverse effect on the Company or its subsidiaries or upon the Employee’s ability
to perform his or her duties and responsibilities.

b.    Involuntary Termination without Cause. Unless Paragraph 7.c applies, if
the Employee’s employment is terminated by the Company without Cause prior to
the Vesting Date, then the Employee shall forfeit the right to receive all
nonvested PSUs. The Committee, or its delegee, as applicable, shall retain the
authority to accelerate time-vesting, but not the Payment Date, of all or a
portion of the PSUs in its sole discretion, provided, however, in such event,
the


Page | 3

--------------------------------------------------------------------------------





related Performance Goals must still be achieved and, to the extent earned, the
PSUs shall be issued and delivered as unrestricted shares of Common Stock on the
Payment Date as provided in Paragraph 9.
7.    Retirement, Death or Disability, or Change in Control. The Employee’s
Retirement, or death or Disability, or a Change in Control, shall affect the
Employee’s rights under this Performance Award Agreement as follows:
a.    Retirement. Unless Paragraph 7.c applies, if the Employee’s employment
with the Company (as defined in Paragraph 8) is terminated due to Retirement
prior to the Vesting Date, to the extent not previously vested or forfeited,
then the Prorated Portion (as defined below) of the PSUs shall become fully
time-based vested but shall remain subject to the performance requirements in
Paragraph 2.b and, to the extent earned, the Prorated Portion of the PSUs shall
be issued and delivered as unrestricted shares of Common Stock on the Payment
Date as provided in Paragraph 9. For these purposes, the “Prorated Portion”
shall be equal to the number of shares which is the product of (i) a fraction,
the numerator of which is the number of months (which may not be a whole number)
elapsed beginning on the Grant Date and ending on the Termination Date (as
defined below) and the denominator of which is the total number of months
beginning on the Grant Date and ending on the last day of the Restriction
Period, multiplied by (ii) the total number of PSUs. For these purposes, the
Employee’s position as an employee of the Company will not be considered to be
terminated by “Retirement” unless prior to the Termination Date: (i) the
Employee provides written notice to the Company of intent to formally retire;
(ii) the Employee has reached age 55; (iii) the Employee’s combined age and
years of service with the Company as an employee is equal to 65 or greater; and
(iv) the Company approves the Employee’s termination as a “Retirement” for
purposes of this Performance Award Agreement, which approval is in the sole
discretion of the Committee, or its delegee, as applicable.
b.    Death or Disability. If the Employee’s employment by the Company (as
defined in Paragraph 8) is terminated by death or due to a Disability prior to
the Vesting Date, to the extent not previously vested or forfeited, then the
PSUs shall become fully time-based vested but shall remain subject to the
performance requirements in Paragraph 2.b and, to the extent earned, the PSUs
shall be issued and delivered as unrestricted shares of Common Stock on the
Payment Date as provided in Paragraph 9. For purposes of this Performance Award
Agreement, “Disability” shall mean unable to engage in any substantial gainful
activity (i) by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, or (ii) by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve (12) months, where the Employee is receiving income replacement
benefits for a period of not less than three (3) months under an accident and
health plan covering employees of the Company. For purposes of the Plan, an
Employee shall be deemed to have a Disability if determined to be totally
disabled by the Social Security Administration. An Employee shall also be deemed
to have a Disability if determined to be disabled in accordance with the
applicable disability insurance program of the Company, provided that the
definition of “disability” applied under such disability insurance program
complies with the requirements hereof.


Page | 4

--------------------------------------------------------------------------------





c.    Change in Control. Notwithstanding any other provisions of this
Performance Award Agreement, the provision of this Paragraph 7.c shall apply
following a Change of Control.
(i)
If a Change in Control shall occur prior to the Payment Date and the successor
company does not assume, convert, continue, or otherwise replace the PSUs on
proportionate and equitable terms, to the extent not previously vested or
forfeited, then the PSUs shall become fully time-based vested, shall be subject
to the performance requirements set forth in subparagraph (iii) below, and shall
be paid on the date of the Change in Control pursuant to and in accordance with
the requirements of Treasury Regulations 1.409A-3(j)(4)(ix)(B).

(ii)
If a Change in Control shall occur prior to the Payment Date and the successor
company does assume, convert, continue or otherwise replace the PSUs on
proportionate and equitable terms, then the PSUs shall be vested and paid as
provided in the following sentence and shall be subject to the performance
requirements set forth in subparagraph (iii) below. To the extent not previously
vested or forfeited, the PSUs shall vest on the Vesting Date provided the
Employee is employed on the Vesting Date. If the employment of the Employee is
terminated without Cause or due to the Employee’s Retirement, in each case
within twenty-four (24) months following the Change in Control, then the PSUs
earned in accordance with subparagraph (iii) below shall vest upon such
termination of employment and shall be paid within ninety (90) days following
the Employee’s separation from service (as defined in Paragraph 20.a(ii))
subject to any applicable six-month delay. If the employment of the Employee is
terminated without Cause or due to the Employee’s Retirement after twenty-four
(24) months following the Change in Control, then the PSUs earned in accordance
with subparagraph (iii) below shall vest upon such termination of employment but
shall be paid on the Payment Date. If the employment of the Employee is
terminated due to the Employee’s death or Disability, then the PSUs earned in
accordance with subparagraph (iii) below shall vest upon such death or
Disability but shall be paid upon the Payment Date set forth in Paragraph 9.a.
If the Employee is terminated for Cause, all PSUs shall be immediately
forfeited.

(iii)
For PSUs subject to subparagraphs (i) and (ii) above, performance shall be
determined by the Committee as follows: For each completed fiscal year during
the Performance Period that ends at least one month prior to the Change in
Control, performance shall be based on actual performance as determined under
Paragraph 2.b. For each fiscal year during the Performance Period that does not
end at least one month prior to the Change in Control, performance shall be
deemed equal to the target performance goal as described on Exhibit 1. The
earned PSUs will be determined based on the average of the three (3) fiscal
years as provided in Paragraph 2.b but using the performance described in this
subparagraph (iii).



Page | 5

--------------------------------------------------------------------------------





(iv)
For purposes of this Paragraph 7.c, a Change in Control shall have the meaning
set forth in the Plan, provided that such definition shall be interpreted and
applied in a manner that complies with Code Section 409A.

8.    Definition of Employment and Termination Date. For purposes of this
Performance Award Agreement, “employment” means employment by the Company and/or
its subsidiary (as “subsidiary” is defined under the Plan). “Termination Date”
means the date upon which the Employee is separated from employment, whether
voluntary or involuntary. Neither the transfer of the Employee from employment
by the Company to employment by a subsidiary, nor the transfer of the Employee
from employment by a subsidiary to employment by the Company, nor the transfer
of the Employee from employment by a subsidiary to employment by another
subsidiary shall be deemed to be a termination of employment of the Employee.
Furthermore, in no event shall employment be deemed terminated under this
Performance Award Agreement unless and until the Employee’s employment by the
Company, to the extent applicable, and each of its subsidiaries, to the extent
applicable, is terminated such that the Employee is no longer employed by the
Company or any of its subsidiaries. Moreover, the employment of the Employee
shall not be deemed to have been terminated because of absence from active
employment on account of temporary illness or during authorized vacation or
during temporary leaves of absence from active employment granted by the Company
or a subsidiary for reasons of professional advancement, education, health, or
government service, or during military leave for any period if the Employee
returns to active employment within ninety (90) days after the termination of
military leave, or during any period required to be treated as a leave of
absence by virtue of any valid law or agreement. Notwithstanding the above, for
purposes of determining the time of payment of PSUs upon an involuntary
termination of employment or due to Retirement within twenty-four (24) months
following a Change in Control under Paragraph 7.c(ii), any termination must also
be a separation from service as defined in Paragraph 20.a(ii). Subject to the
requirement of Code Section 409A, the Plan Administrator’s determination in good
faith regarding whether a termination of employment of any type or Disability
has occurred shall be conclusive and determinative.
9.    Issuance and Delivery of Shares; Ownership Rights.
a.    Issuance and Delivery of Shares. With respect to PSUs that become vested
as provided in Paragraph 5, 6.b, 7.a or 7.b, the shares of Common Stock will be
issued and delivered to the Employee via electronic delivery to the Employee’s
account with the Company’s stock plan administrator on the Payment Date set
forth on Exhibit 1 hereto and will be freely transferable by the Employee. With
respect to PSUs that become vested as provided in Paragraph 7.c, the shares of
Common Stock will be issued and delivered to the Employee via electronic
delivery to the Employee’s account with the Company’s stock plan administrator
as provided in Paragraph 7.c and will be freely transferable by the Employee.
The Committee may change the above procedure for issuance and delivery of shares
of Common Stock at any time but may not change the Payment Date except to the
extent allowed under Code Section 409A. Notwithstanding any other provision of
this Performance Award Agreement, the issuance and delivery of the shares of
Common Stock under this Paragraph 9 shall be subject to the requirements of
Paragraph 12, including restrictions on transfer as provided therein to the
extent applicable.


Page | 6

--------------------------------------------------------------------------------





b.    Ownership Rights. The Employee has no voting or ownership rights with
regard to the shares of Common Stock underlying the PSUs prior to the issuance
of such shares. The Employee shall be credited with dividend equivalents for all
dividends paid with record dates subsequent to the Grant Date and prior to the
Payment Date. The Employee shall be entitled to receive such dividend
equivalents in cash to the extent the underlying PSUs are vested and earned and
shall in all events be paid at the same time as the PSUs are paid. To the extent
any nonvested PSUs are forfeited, the dividend equivalents attributable to such
PSUs shall also be forfeited. Following the issuance and delivery of the shares
of Common Stock, the Employee shall have all voting and ownership rights as
provided to other shareholders.
10.    Reorganization of Company and Subsidiaries. The existence of this
Performance Award Agreement shall not affect in any way the right or power of
the Company or its shareholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company or any
issue of bonds, debentures, preferred or prior preference stock ahead of or
affecting the PSUs or the rights thereof, or the dissolution or liquidation of
the Company, or any sale or transfer of all or any part of its assets or
business, or any other corporate act or proceeding, whether of a similar
character or otherwise.
11.    Adjustment of Shares. In the event of stock dividends, spin-offs of
assets or other extraordinary dividends, stock splits, combinations of shares,
recapitalizations, mergers, consolidations, reorganizations, liquidations,
issuances of rights or warrants and similar transactions or events involving the
Company (“Recapitalization Events”), then for all purposes references herein to
Common Stock or to PSUs shall mean and include all securities or other property
(other than cash) that holders of Common Stock of the Company are entitled to
receive in respect of Common Stock by reason of each successive Recapitalization
Event, which securities or other property (other than cash) shall be treated in
the same manner and shall be subject to the same restrictions as the PSUs.
12.    Certain Restrictions. By accepting the Performance Award, the Employee
agrees that if at the time of delivery of the shares of Common Stock issued
hereunder any sale of such shares is not covered by an effective registration
statement filed under the Securities Act of 1933 (the “Act”), the Employee will
acquire the Common Stock for the Employee’s own account and without a view to
resale or distribution in violation of the Act or any other securities law, and
upon any such acquisition the Employee will enter into such written
representations, warranties and agreements as the Company may reasonably request
in order to comply with the Act or any other securities law or with this
Performance Award Agreement.
13.    Confidentiality. By accepting the Performance Award, the Employee agrees
that during the twenty-four (24) month period immediately following the
Termination Date, the Employee will not use or disclose the Company’s and/or its
subsidiaries’ Confidential Information, except in the faithful performance of
the Employee’s duties for the Company. For purposes of this Performance Award
Agreement, Confidential Information includes trade secrets and other
confidential and proprietary information and materials pertaining to, among
other things: (a) designs (including garment and fabric) and fashion trends; (b)
sourcing, manufacturing, merchandising,


Page | 7

--------------------------------------------------------------------------------





licensing and supply chain processes, techniques and plans; (c) advertising,
marketing and promotional plans; (d) technical and business strategies and
processes; (e) sales, revenues, profits, margin, expenses, and other financial
information; (f) relationships between the Company and its customers, its
vendors and its employees; (g) customers’ personal identifying information; (h)
stores and real estate, including expansion and relocation plans; (i) store
operations, including policies and procedures; (j) compensation, benefits,
performance history and other information relating to the Company’s and/or its
subsidiaries’ employees; and (k) acquisitions, mergers, divestitures, and
agreements regarding franchising and distribution. Confidential Information does
not include information that is, or becomes, generally known within the industry
or generally available to the public (unless through the Employee’s improper
disclosure). The purpose of this provision is to protect the Company’s and/or
its subsidiaries’ legitimate interest in maintaining the confidentiality of its
private business information; accordingly, nothing herein is intended to or
shall be construed to prohibit communications among associates regarding their
compensation or any other terms and conditions of employment. Nothing in this
Performance Award Agreement is intended to or will be used in any way to limit
the Employee’s rights to communicate with a government agency, as provided for,
protected under or warranted by applicable law.
14.    Non-Competition. By accepting the Performance Award, the Employee agrees
that during the Restricted Period (as defined below), the Employee will not,
directly or indirectly, perform any job, task, function, skill, or
responsibility for a Competing Business within the Restricted Territory that the
Employee has provided for the Company (or its subsidiaries) within the twelve
(12) month period immediately preceding the Employee’s Termination Date. For
purposes of this Performance Award Agreement, a Competing Business shall mean
any direct competitor of the Company which, in general, means a specialty
retailer of: (i) better women’s intimate apparel, sleepwear and bath and body
products; or (ii) better women’s apparel whose target customers are 35 years of
age or older and have an annual household income of $75,000 or more. Competing
Business includes, but is not limited to: The J. Jill Group, Inc., L Brands,
Inc., Soft Surroundings Holdings, LLC, The Talbots, Inc., GAP, Inc., Victoria’s
Secret Stores, Inc., and Ascena Retail Group, Inc. The Restricted Period means
the period immediately following the Employee’s Termination Date, and is a six
(6) month period for Vice Presidents and below; a twelve (12) month period for
Senior and Executive Vice Presidents; and a twenty-four (24) month period in
case of the Chief Executive Officer. The Restricted Territory means where
Company’s products are marketed at the time of the Employee’s termination. The
Employee acknowledges that the foregoing restrictions may impair the Employee’s
ability to engage in certain business activities during the defined period, but
acknowledges that these restrictions are reasonable consideration for the grant
of the Performance Award hereunder.
15.    Nonsolicitation. By accepting the Performance Award, the Employee agrees
that for a period of twenty-four (24) months following the Termination Date, the
Employee will not directly or indirectly solicit, induce or attempt to influence
any Company employee (including any Company’s subsidiaries’ employee) to leave
the Company’s employ, nor will the Employee assist anyone in soliciting or
recruiting a Company employee (including a Company’s subsidiaries’ employee) for
purposes of being employed or retained as a consultant or contractor elsewhere.
    


Page | 8

--------------------------------------------------------------------------------





16.    Noncompliance Reporting. By accepting the Performance Award, the Employee
agrees that if, at any time, the Employee learns of information suggesting
conduct by an officer or employee of the Company (including of the Company’s
subsidiaries) or a member of the Company’s Board of Directors that is unlawful,
unethical, or constitutes a material violation of any Company policy, regardless
of the source of such information, the Employee will report promptly such
information to the Company through any of the Company’s internal mechanisms
available for the reporting of such conduct such as, for instance, the Company’s
Ethics and Compliance Hotline. Nothing in this Performance Award Agreement is
intended to or will be used in any way to limit the Employee’s rights to
communicate with a government agency, as provided for, protected under or
warranted by applicable law.
17.    Amendment and Termination. No amendment or termination of this
Performance Award Agreement which would impair the rights of the Employee shall
be made by the Board, the Committee or the Plan Administrator at any time
without the written consent of the Employee. No amendment or termination of the
Plan will adversely affect the right, title and interest of the Employee under
this Performance Award Agreement or to the Performance Award granted hereunder
without the written consent of the Employee.
18.    No Guarantee of Employment. This Performance Award Agreement shall not
confer upon the Employee any right with respect to continuance of employment or
other service with the Company or any subsidiary, nor shall it interfere in any
way with any right the Company or any subsidiary would otherwise have to
terminate such Employee’s employment or other service at any time.
19.    Withholding of Taxes. The Company shall have the right to (i) make
deductions from the number of shares of Common Stock otherwise deliverable upon
satisfaction of the conditions precedent under this Performance Award Agreement
(and other amounts payable under this Performance Award Agreement) in an amount
sufficient to satisfy withholding of any federal, state or local taxes required
by law, or (ii) take such other action as may be necessary or appropriate to
satisfy any such tax withholding obligations, provided, in any event, the
Company shall withhold only the minimum amount necessary to satisfy applicable
statutory withholding requirements unless the Employee has elected to have an
additional amount (up to the maximum allowed by law) withheld.
20.    Tax Provisions.
(a)     Code Section 409A Compliance. This Performance Award Agreement is
intended to comply with the requirements of Code Section 409A and any right or
benefit which is provided pursuant to or in connection with this Performance
Award Agreement which is considered to be nonqualified deferred compensation
subject to Code Section 409A (referred to as a “409A Award”) shall be provided
and paid in a manner, and at such time and in such form, as complies with the
applicable requirements of Code Section 409A to avoid the unfavorable tax
consequences provided therein for non-compliance. Consequently, this Performance
Award Agreement is intended to be administered, interpreted and construed in
accordance with the applicable requirements of Code Section 409A.
Notwithstanding the foregoing, the Employee and his or her successor in interest
shall be solely responsible and liable for the satisfaction of all taxes and
penalties that may be


Page | 9

--------------------------------------------------------------------------------





imposed on the Employee or his or her successor in interest in connection with
this Performance Award Agreement (including any taxes and penalties under Code
Section 409A); and neither the Company nor any of its affiliates shall have any
obligation to indemnify or otherwise hold the Employee or his or her successor
in interest harmless from any or all of such taxes or penalties.
(i)
Except as permitted under Code Section 409A, any 409A Award payable to the
Employee or for his or her benefit with respect to the Performance Award may not
be reduced by, or offset against, any amount owing by the Employee to the
Company or any of its affiliates.

(ii)
To the extent that entitlement to payment of any 409A Award occurs due to
termination or cessation of employment, termination or cessation of employment
shall be read to mean a “separation from service” within the meaning of Code
Section 409A. A “separation from service” shall occur where it is reasonably
anticipated that no further services will be performed after that date or that
the level of bona fide services the Employee will perform after that date
(whether as an employee or independent contractor of the Company or an
affiliate) will permanently decrease to less than twenty percent (20%) of the
average level of bona fide services performed over the immediately preceding
thirty-six (36) month period.  Continued services solely as a director of the
Company or an affiliate shall not prevent a separation from service from
occurring by the Employee as permitted by Code Section 409A. Where entitlement
to payment occurs by reason of a separation from service and the Employee is a
“specified employee” (within the meaning of Code Section 409A, as applicable to
the Company and its affiliates and using the identification methodology selected
by the Company from time to time in accordance with Code Section 409A) on the
date of his or her “separation from service”, then payment of such 409A Award
shall be delayed (without interest) until the first business day after the end
of the six (6) month delay period required under Code Section 409A or, if
earlier, after the Employee’s death.

b.    No Guarantee of Tax Consequences. Neither the Company nor any subsidiary
nor the Plan Administrator makes any commitment or guarantee that any federal or
state tax treatment will apply or be available to any person eligible for
benefits under this Performance Award Agreement.
21.    Entire Agreement. This Performance Award Agreement constitutes and
contains the entire agreement between the parties with respect to the subject
matter hereof and supersedes any prior or contemporaneous oral or written
agreements.
22.    Severability. In the event that any provision of this Performance Award
Agreement shall be held illegal, invalid, or unenforceable for any reason, such
provision shall be fully severable, but shall not affect the remaining
provisions of this Performance Award Agreement and this Performance Award
Agreement shall be construed and enforced as if the illegal, invalid, or
unenforceable provision had never been included herein.


Page | 10

--------------------------------------------------------------------------------





23.    Governing Law. This Performance Award Agreement shall be construed in
accordance with the laws of the State of Florida to the extent federal law does
not supersede and preempt Florida law.
24.    Miscellaneous Provisions.
a.    Not a Part of Salary. The grant of an Award under the Plan is not intended
to be a part of the salary of the Employee.
b.    Conflicts with Any Employment Agreement. Notwithstanding Paragraph 21
above, if the Employee has an employment or change in control agreement with the
Company or any of its subsidiaries (an “Employment Agreement”) which contains
different or additional provisions relating to vesting of restricted stock unit
awards, or otherwise conflicts with the terms of this Performance Award
Agreement, the provisions of the Employment Agreement shall govern.
c.    Independent Covenants. The Employee acknowledges that the promises set
forth herein by either party are independent of each other and are independent
of any other provision in any other agreement between the Employee and the
Company and the existence of any claim or cause of action the Employee may have
against the Company shall not constitute a defense to enforcement of the
Employee’s promises herein.
d.    Electronic Delivery and Signatures. The Employee hereby consents and
agrees to electronic delivery of share(s) of Common Stock, Plan documents, proxy
materials, annual reports and other related documents. The Company has
established procedures for an electronic signature system for delivery and
acceptance of Plan documents (including documents relating to any programs
adopted under the Plan and this Performance Award Agreement). The Employee
hereby consents to such procedures and agrees that his or her electronic
signature is the same as, and shall have the same force and effect as, his or
her manual signature. The Employee consents and agrees that any such procedures
and delivery may be effected by a third party engaged by the Company to provide
administrative services related to the Plan, including any program adopted under
the Plan.
e.    Plan and Prospectus. A copy of the Plan, as well as a prospectus for the
Plan, has been provided to the Employee, and the Employee acknowledges receipt
thereof.
25.    Clawback Provision. As a condition of receiving the Performance Award,
the Employee acknowledges and agrees that the Employee’s rights, payments and
benefits with respect to the PSUs and the shares of Common Stock underlying the
PSUs shall be subject to such recovery or clawback as may be required pursuant
to any applicable federal or other law or regulation, any applicable listing
standard of any national securities exchange or system on which the Common Stock
is then listed or reported or the terms of the Company’s Incentive Compensation
Clawback Policy or similar policy as may be adopted from time to time by the
Board or the Committee, which could in certain circumstances require repayment
or forfeiture of the PSUs or any shares of Common Stock or other cash or
property received with respect to the PSUs. Except where offset of, or
recoupment from, incentive compensation covered by Code Section 409A (as defined
in the Plan) is prohibited by Code Section 409A, to the extent allowed by law
and as determined by the


Page | 11

--------------------------------------------------------------------------------





Committee, the Employee agrees that such repayment may, in the discretion of the
Committee, be accomplished by withholding of future compensation to be paid to
the Employee by the Company. Any recovery of incentive compensation covered by
Code Section 409A shall be implemented in a manner which complies with Code
Section 409A.


The Employee may reject this Performance Award Agreement on the internet hosting
website designated by the Company for the Plan during the thirty (30) days
following the Grant Date, in which case this Performance Award Agreement shall
be cancelled and forfeited ab initio. If the Employee does not reject this
Performance Award Agreement within those thirty (30) days, this Performance
Award Agreement shall be deemed accepted by the Employee.


IN WITNESS WHEREOF, this Performance Award Agreement has been executed and
delivered by the Company.


CHICO’S FAS, INC.


By:     Shelley G. Broader
Title:    Chief Executive Officer and President


                    






Page | 12

--------------------------------------------------------------------------------





Exhibit 1 to Performance Award Agreement


Grant Date:    <<date>>
Vesting Date: <<date>>
Payment Date: <<date>>
Performance Goals:


Target Performance Goals


FY XXXX
RONA = <<RONA>>
FY XXXX
RONA = <<RONA>>
FY XXXX
RONA = <<RONA>>



Threshold Performance Goal (for each fiscal year)
<<%>> of Target RONA
Maximum Performance Goal (for each fiscal year)
<<%>> of Target RONA


* If performance for a fiscal year is between the Threshold and Target or
between the Target and Maximum Performance Goals, the “% of Target RONA”
achieved for that fiscal year will be determined by applying linear
interpolation to the performance interval.


*Overall Performance will be the average of the “% of Target RONA” achieved for
each fiscal year.







Payout Percentages:


For Overall Performance at Threshold Level
<<%>> of Target PSUs
For Overall Performance at Target Level
<<%>> of Target PSUs
For Overall Performance at Maximum Level
<<%>> of Target PSUs


* If the payout percentage for Overall Performance is between the Threshold and
Target or between the Target and Maximum Payout Levels, the payout percentage
will be determined by applying linear interpolation to the payout interval.


*Any fractional PSU earned will be rounded up to the nearest whole PSU.







Page | 13